DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event that this application currently names joint inventors: In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claims 1-2, 4, 9, 11-14, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bae US 20170321692 in view of Outzen US 20090110585.
  	Bae discloses:
 	1. A linear compressor (see the title), comprising: a shell (101, 102, 103) that defines an inner space therein (see inner space in Fig 4); a motor 140 disposed in the inner space of the shell, the motor comprising a mover 138 configured to perform a reciprocating motion in an axial direction; a cylinder 120 disposed in the inner space of the shell; a piston 130 coupled to the mover of the motor and configured to reciprocate in the cylinder; a spring (176a or 176b) that supports the piston in the axial direction.

 	Outzen discloses a spring cap (23, 26) that is inserted into and supports an end portion of the spring (see Fig 6), wherein the spring cap defines: a space portion that is defined inside the spring cap and has a volume separate from the inner space of the shell (see inner space inside 23 in e.g. Fig 5), and a passage portion that extends through an axial side surface of the spring cap and is configured to provide communication between the space portion and the inner space of the shell (see passage 42 in e.g. Fig 6).  
 	Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to utilize the spring holder of Outzen in the compressor of Bae to hold the springs of the compressor at the locations 149, 137a, and 170 at the outer axial ends of the springs to gain the benefit of “reduce the noise generation during operation of the refrigerant compressor” as taught by Outzen in the abstract.
 	Bae as modified above discloses (all references made to Bae unless noted otherwise):
 	2. The linear compressor of claim 1, further comprising: a spring supporter 137 coupled to the piston 130 or the mover 138 of the motor and configured to move together with the piston or the mover of the motor, wherein the spring supporter (23, 26 of Outzen) defines a cap support hole that receives the spring cap, the spring cap passing through the cap support hole (see 26  in Fig 6 of Outzen wherein 26 passes through a hole in the spring support 3).  

 	9. The linear compressor of claim 1, wherein the passage portion comprises: a first passage portion (42 of Outzen) defined at a first side of the spring cap, and a second passage portion (36 of Outzen in Fig 3) defined at a second side of the spring cap opposite to the first side in the axial direction, and wherein a cross-sectional area of the first passage portion is different from a cross- sectional area of the second passage portion, or an axial length of the first passage portion is different from an axial length of the second passage portion (see Fig 3 and 4 out Outzen wherein 42 and 36 are different sized holes).
 	11. The linear compressor of claim 1, wherein the passage portion extends from one surface of the spring cap in the axial direction (42 extends from one surface of 23 as in Fig 4).
 	12. The linear compressor of claim 1, wherein the spring cap is one of a plurality of spring caps that are arranged in a circumferential direction, and wherein each of the plurality of spring caps defines a space portion and a passage portion (Bae has a plurality of springs 176a or 176b which could all utilize the spring caps 23 of Outzen).
 	13. The linear compressor of claim 12, wherein shapes of the space portions are identical to one another, and wherein shapes of the passage portions are identical to one 
 	14. The linear compressor of claim 12, wherein a shape of at least one of the space portions is different from a shape of another of the space portions, and wherein a shape of at least one of the passage portions is different from a shape of another of the passage portions (depending on how one arbitrarily defines a “portion” in each individual spring cap, one can define “portions” which have different shapes as a portion can be any shape at any location).
 	19. The linear compressor of claim 1, further comprising: a spring supporter 137 coupled to the piston 130 or the mover 138 of the motor and configured to move together with the piston or the mover of the motor, wherein the spring cap (23, 25 of Outzen) passes through opposite axial side surfaces of the spring supporter (see 3 of Outzen) and is coupled to the spring supporter, and wherein an axial side surface of the spring cap is at least partially opened and defines the passage portion (see 42 of Outzen).
 	20. The linear compressor of claim 1, further comprising: a stator cover (149) and a rear cover 170 that are disposed at one side of the motor 140 and support opposite ends of the spring (176a 176b), respectively, and wherein the spring cap is disposed at the stator cover or the rear cover (see 23 of Outzen as applied to the springs of Bae).
 	21. The linear compressor of claim 1, wherein the spring comprises a front spring 176a and a rear spring 176b that are arranged along the axial direction, and wherein the spring cap is disposed between the front spring and the rear spring and connects the front spring and the rear spring to each other (using the spring cap 23 of Outzen at the end of each spring would cause each spring to be connected to its mount [149, 137, 170] and thus would cause each .

Allowable Subject Matter
Claims 3, 5-8, 10, 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571) 270-3373.  The examiner can normally be reached on M-.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.


/Thomas Fink/Examiner, Art Unit 3746